DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 5/11/2022. 

Response to Amendment
In response to the action mailed on 4/6/2022, the Applicant has filed a response amending the claims.
    
Response to Arguments
In view of Applicant’s response the claims are allowable.

Allowable Subject Matter
Claims 1-2, 4-6, and 8-12 are allowed. 
    
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art closest to the Applicant’s disclosure is the following:

Eyal et al (US Pub 20170307475) Fig 1 where an OFDR has an optical fiber (i.e. between 44 and 52) that passes a local light (reference signal 80) (as shown in Fig 2B) such that an arbitrary point in a longitudinal direction of an optical fiber (24) under measurement is a reference; and an analysis unit (e.g. 52, 56, 36) that expresses a beat frequency of a beat signal of the local light (reference signal 80) (as shown in Fig 2B) and a backscattered light (backscatter signal 84) (as shown in Fig 2B) by a relative delay of the backscattered light (backscatter signal 84) (as shown in Fig 2B) with respect to the local light (reference signal 80) (as shown in Fig 2B) that has been passed by the optical fiber (i.e. between 44 and 52). 

Tadakuma et al (20210116265) Fig 9 where an OFDR has an optical fiber (i.e. between 112 and 131) that passes a local light L2 and is a delay optical fiber 114 that delays the local light L2

The prior art newly found relevant to the Applicant’s disclosure is the following:

Ronnekleiv et al (US Pat 10247581) and more specifically Fig 2.

Eyal et al (US Pub 20180031471) and more specifically Fig 1.

Hill et al (US Pub 20120174677) and more specifically Fig 1.

Fan et al (US Pub 20100097615) and more specifically Fig 4.

Ito et al (US Pub 20090231591) and more specifically Fig 1.

The closest and relevant prior art either taken individually or in combination fails to explicitly teach or reasonably suggest the invention limitations of:  

Regarding Claim 1, A device for optical frequency domain reflectometry (OFDR), comprising:  
a delay optical fiber configured to delay a local light such that an arbitrary point in a longitudinal direction of a measuring optical fiber under measurement is a reference; and 
an analysis unit, the analysis unit including:
an optical 90 degree hybrid, the optical 90 degree hybrid being configured to:
receive the local light from the delay optical fiber and a backscattered light from the measuring optical fiber; and 
multiplex the local light and the backscattered light to generate a beat signal, the beat signal having an in-phase component and a quadrature component, a beat frequency of the beat signal being expressed by a relative delay of the backscattered light with respect to the local light that has been delayed by the delay optical fiber; 
a low-pass filter configured to reduce the beat frequency that exceeds a Nyquist frequency of an A/D converter from the in-phase component and the quadrature component of the beat signal; and 
the A/D converter configured to perform A/D conversion of the filtered in-phase component and the filtered quadrature component of the beat signal. 

Regarding Claim 5, A measurement method in optical frequency domain reflectometry (OFDR), the measurement method comprising:
delaying a local light by a delay optical fiber such that an arbitrary point in a longitudinal direction of a measuring optical fiber under measurement is a reference;
receiving, by an optical 90 degree hybrid, the local light from the delay optical fiber and a backscattered light from the measuring optical fiber;
multiplexing, by the optical 90 degree hybrid, the local light and the backscattered light to generate a beat signal, the beat signal having an in-phase component and a quadrature component, a beat frequency of the beat signal being expressed by a relative delay of the backscattered light with respect to the local light that has been delayed by the delay optical fiber; 
reducing, by a low-pass filter, the beat frequency that exceeds a Nyquist frequency of an A/D converter from the in-phase component and the quadrature it of the beat signal; and 
performing, by the A/D converter, A/D conversion of the filtered in-phase component and the filtered quadrature component of the beat signal. 

Although devices/methods for optical frequency domain reflectometry (OFDR) are known in the art, there is no teaching, suggestion or motivation to generate a device/method for optical frequency domain reflectometry (OFDR) with the structure and configuration as described above and in the instant application. Thus, this is a new inventive system.   
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.    
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /DIBSON J SANCHEZ/ Primary Examiner, Art Unit 2636